MEMORANDUM OF DECISION.
Ricky Nault appeals from a judgment of the Superior Court, Androscoggin County, entered on a jury verdict finding him guilty of armed robbery. 17-A M.R.S.A. § 651(1)(E) (1983). Contrary to his contentions, our review of the record discloses the totality of the circumstances justified the investigatory stop and the search of Nault’s car was incident to a lawful arrest, State v. LaPlante, 634 A.2d 959, 962-63 (Me.1987); the trial court properly instructed the jury as to the presumption of guilt that may arise on proof of exclusive possession of recently stolen property, 17-A M.R.S.A. § 361(2) (1983), M.R.Evid. 303(b), LaPlante, 534 A.2d at 964, and properly denied an instruction on receiving stolen goods as a lesser included offense, id. at 965-66; and the jury rationally could find beyond a reasonable doubt every element of the offense charged. Id. at 963-64; State v. Barry, 495 A.2d 825, 826 (Me. 1985).
The entry is:
Judgment affirmed.